Exhibit 10.01

 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of September
3, 2009, by and between CA-SHOREBREEZE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and VERSANT CORPORATION, a California corporation
(“Tenant”).

 


RECITALS


 

A.            Landlord and Tenant are parties to that certain lease dated
March 23, 2007 (the “Lease”).  Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 6,758 rentable square feet (the
“Premises”) described as Suite 450 on the fourth floor of the building commonly
known as Shorebreeze II located at 255 Shoreline Drive, Redwood City, California
(the “Building”).

 

B.            The Lease will expire by its terms on May 31, 2010 (the “Prior
Termination Date”), and the parties wish to extend the term of the Lease on the
following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.             Extension.  Although the term of the Lease is scheduled to expire
on the Prior Termination Date, the parties wish to recalculate the Base Rent as
of October 1, 2009 (the “Reset Date”). In addition, the term of the Lease is
hereby extended until May 31, 2013 (the “Extended Termination Date”).  The
portion of the term of the Lease commencing on the Reset Date and ending on the
Extended Termination Date shall be referred to herein as the “Extended Term”.

 

2.             Base Rent.  Notwithstanding anything to the contrary in Lease,
effective as of the Reset Date through the Extended Term, the schedule of Base
Rent shall be as follows:

 

Period of Extended
Term

 

Annual Rate Per Square
Foot

 

Monthly Base Rent

 

10/1/09 – 5/31/10

 

$

30.00

 

$

16,895.00

 

6/1/10 – 5/31/11

 

$

28.80

 

$

16,219.20

 

6/1/11 – 5/31/12

 

$

29.66

 

$

16,703.52

 

6/1/12 – 5/31/13

 

$

30.55

 

$

17,204.74

 

 

Notwithstanding the foregoing, so long as no Default exists, Tenant shall be
entitled to an abatement of Base Rent, in the amount of $16,219.20 per month,
for three (3) consecutive full calendar months beginning on June 1, 2010.

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended.

 

3.             Additional Security Deposit.  No additional Security Deposit
shall be required in connection with this Amendment.

 

4.             Expenses and Taxes.  Notwithstanding any provision in the Lease
to the contrary, with respect to that period of time commencing on January 1,
2010 and ending on the Extended Termination Date, the Base Year for Expenses and
Taxes shall be 2010.  With respect to the Extended Term, Tenant shall pay for
Tenant’s Pro Rata Share of Expenses and Taxes in accordance with the terms of
the Lease (as amended hereby).

 

5.             Improvements to Premises.

 

5.1.          Condition of Premises.  Tenant is in possession of the Premises
and accepts the same “as is” without any agreements, representations,
understandings or obligations

 

September 5, 2009

Matter ID Number:  733

 

1

--------------------------------------------------------------------------------


 

on the part of Landlord to perform or pay for any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.

 

5.2.          Responsibility for Improvements to Premises.  Any improvements to
the Premises performed by Tenant shall be paid for by Tenant and performed in
accordance with the terms of the Lease.

 

6.             Other Pertinent Provisions.  Landlord and Tenant agree that,
effective as of the date of this Amendment (unless different effective
date(s) is/are specifically referenced in this Section), the Lease shall be
amended in the following additional respects:

 

6.1.          Landlord’s Notice Address.  The Landlord’s Notice Address set
forth in Section 1.12 of the Lease is hereby deleted in its entirety and
replaced with the following:

 

LANDLORD’S NOTICE ADDRESS:

 

CA-Shorebreeze Limited Partnership
c/o Equity Office
2655 Campus Drive, Suite 100
San Mateo, California 94403
Attention: Building manager

 

with a copy to:
CA-Shorebreeze Limited Partnership
c/o Equity Office
2655 Campus Drive, Suite 100
San Mateo, California 94403
Attention: Managing Counsel



with a copy to:
CA-Shorebreeze Limited Partnership
c/o Equity Office
Two North Riverside Plaza, Suite 2100
Chicago, Illinois 60606
Attention: Lease Administration

 

Notwithstanding anything to the contrary contained in the Lease, as amended
hereby, Rent shall be made payable to the entity, and sent to the address,
Landlord designates and shall be made by good and sufficient check or by other
means acceptable to Landlord.

 

6.2.          Deletion.  Section 1 (Renewal Option) of Exhibit F to the Lease is
hereby deleted in its entirety and is of no further force or effect.

 

6.3.          Second Extension Option.

 

A.            Grant of Option; Conditions.  Tenant shall have the right (the
“Second Extension Option”) to extend the Extended Term for one additional period
of one (1) year commencing on the day following the Extended Termination Date
and ending on the first anniversary of the Extended Termination Date (the
“Second Extension Term”), if:

 

1.             Not less than 9 and not more than 12 full calendar months before
the Extended Termination Date, Tenant delivers written notice to Landlord (for
purposes hereof, the “Extension Notice”) electing to exercise the Second
Extension Option and stating Tenant’s estimate of the Prevailing Market (defined
in Section 6.3.E below) rate for the Second Extension Term;

 

2.             Tenant is not in default under the Lease, as amended, beyond any
applicable cure period when Tenant delivers the Extension Notice;

 

3.             No part of the Premises is sublet (other than to pursuant to a
Business Transfer) when Tenant delivers the Extension Notice; and

 

4.             The Lease, as amended, has not been assigned (other than to
pursuant to a Business Transfer) before Tenant delivers the Extension Notice.

 

2

--------------------------------------------------------------------------------


 

B.            Terms Applicable to Second Extension Term.

 

1.             During the Second Extension Term, (a) the Base Rent rate per
rentable square foot shall be equal to the Prevailing Market rate per rentable
square foot; (b) Base Rent shall increase, if at all, in accordance with the
increases assumed in the determination of Prevailing Market rate; and (c) Base
Rent shall be payable in monthly installments in accordance with the terms and
conditions of the Lease, as amended.

 

2.             During the Second Extension Term Tenant shall pay Tenant’s Pro
Rata Share of Expenses and Taxes for the Premises in accordance with the Lease,
as amended.

 

C.            Procedure for Determining Prevailing Market.  Within 30 days after
receiving the Extension Notice, Landlord shall give Tenant either (i) written
notice (for purposes hereof, the “Landlord’s Binding Notice”) accepting Tenant’s
estimate of the Prevailing Market rate for the Second Extension Term stated in
the Extension Notice, or (ii) written notice (for purposes hereof, the
“Landlord’s Rejection Notice”) rejecting such estimate and stating Landlord’s
estimate of the Prevailing Market rate for the Second Extension Term.  If
Landlord gives Tenant a Landlord’s Rejection Notice, Tenant, within 15 days
thereafter, shall give Landlord either (i) written notice (for purposes hereof,
the “Tenant’s Binding Notice”) accepting Landlord’s estimate of the Prevailing
Market rate for the Second Extension Term stated in such Landlord’s Rejection
Notice, or (ii) written notice (for purposes hereof, the “Tenant’s Rejection
Notice”) rejecting such estimate.  If Tenant gives Landlord a Tenant’s Rejection
Notice, Landlord and Tenant shall work together in good faith to agree in
writing upon the Prevailing Market rate for the Second Extension Term.  If,
within 30 days after delivery of a Tenant’s Rejection Notice, the parties fail
to agree in writing upon the Prevailing Market rate, Tenant’s Second Extension
Option shall be of no further force or effect.

 

D.            Extension Amendment.  If Tenant is entitled to and properly
exercises its Second Extension Option, and if the Prevailing Market rate for the
Second Extension Term is determined in accordance with Section 6.3.C above,
Landlord, within a reasonable time thereafter, shall prepare and deliver to
Tenant an amendment (for purposes hereof, the “Extension Amendment”) reflecting
changes in the Base Rent, the term of the Lease, the expiration date of the
Lease, and other appropriate terms, and Tenant shall execute and return the
Extension Amendment to Landlord within 15 days after receiving it.
Notwithstanding the foregoing, upon determination of the Prevailing Market rate
for the Second Extension Term in accordance with Section 6.3.C above, an
otherwise valid exercise of the Second Extension Option shall be fully effective
whether or not the Extension Amendment is executed.

 

E.             Definition of Prevailing Market. For purposes of this Second
Extension Option, “Prevailing Market” shall mean the arms-length, fair-market,
annual rental rate per rentable square foot under extension and renewal leases
and amendments entered into on or about the date on which the Prevailing Market
is being determined hereunder for space comparable to the Premises in the
Building and office buildings comparable to the Building in the Redwood City,
California area.  The determination of Prevailing Market shall take into account
any material economic differences between the terms of the Lease, as amended,
and any comparison lease or amendment, such as rent abatements, construction
costs and other concessions, and the manner, if any, in which the landlord under
any such lease is reimbursed for operating expenses and taxes.  The
determination of Prevailing Market shall also take into consideration any

 

3

--------------------------------------------------------------------------------


 

reasonably anticipated changes in the Prevailing Market rate from the time such
Prevailing Market rate is being determined and the time such Prevailing Market
rate will become effective under the Lease, as amended.

 

7.             Other Provisions.

 

7.1.          Liability Insurance.  Clause (a) of the first sentence of
Section 14 of the Lease is hereby amended by replacing the amount
“$2,000,000.00” set forth therein with the amount “$3,000,000.00.”

 

7.2.          Waiver of Subrogation.  Each party waives, and shall cause its
insurance carrier to waive, any right of recovery against the other party, any
of its (direct or indirect) owners, or any of their respective beneficiaries,
trustees, officers, directors, employees or agents for any loss of or damage to
property which loss or damage is (or, if the insurance required under the Lease
had been carried, would have been) covered by insurance.  For purposes of this
Section only, (a) any deductible with respect to a party’s insurance shall be
deemed covered by, and recoverable by such party under, valid and collectable
policies of insurance; and (b) any contractor retained by Landlord to install,
maintain or monitor a fire or security alarm for the Building shall be deemed an
agent of Landlord.

 

7.3.          Compliance with Law.  Without limiting Tenant’s obligations under
the Lease, if, as a result of Tenant’s performance of any Alteration, Landlord
becomes required under Law to perform any inspection or give any notice relating
to the Premises or such Alteration, or to ensure that such alteration is
performed in any particular manner, Tenant shall comply with such requirement on
Landlord’s behalf and promptly thereafter provide Landlord with reasonable
documentation of such compliance.

 

7.4.          Base Year Expenses.  Notwithstanding any contrary provision of the
Lease, Expenses for the Base Year shall exclude (a) any market-wide cost
increases resulting from extraordinary circumstances, including Force Majeure,
boycotts, strikes, conservation surcharges, embargoes or shortages, and (b) at
Landlord’s option, the cost of any repair or replacement that Landlord
reasonably expects will not recur on an annual or more frequent basis.

 

7.5.          Application.  Notwithstanding any contrary provision hereof,
Sections 7.1 through 7.4 above shall not apply to any period occurring before
the Extension Date.

 

8.             Miscellaneous.

 

8.1.          This Amendment and the attached exhibits, which are hereby
incorporated into and made a part of this Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein. 
There have been no additional oral or written representations or agreements. 
Under no circumstances shall Tenant be entitled to any free rent, improvement
allowance, leasehold improvements, or other work to the Premises, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Amendment.

 

8.2.          Except as herein modified or amended, the provisions, conditions
and terms of the Lease shall remain unchanged and in full force and effect.

 

8.3.          In the case of any inconsistency between the provisions of the
Lease and this Amendment, the provisions of this Amendment shall govern and
control.

 

8.4.          Submission of this Amendment by Landlord is not an offer to enter
into this Amendment but rather is a solicitation for such an offer by Tenant. 
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered it to Tenant.

 

4

--------------------------------------------------------------------------------


 

8.5.          The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

8.6.          Tenant agrees to indemnify and hold Landlord, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers (other than Sherry Gubera of
Cornish and Carey) claiming to have represented Tenant in connection with this
Amendment.  Landlord agrees to indemnify and hold Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and the respective principals and members of any such agents harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Amendment.  Any assistance rendered by any agent or employee of any
affiliate of Landlord in connection with this Amendment or any subsequent
amendment or modification hereto has been or will be made as an accommodation to
Tenant solely in furtherance of consummating the transaction on behalf of
Landlord, and not as agent for Tenant.

 

8.7.          Each signatory of this Amendment represents hereby that he or she
has the authority to execute and deliver it on behalf of the party hereto for
which such signatory is acting.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

 

LANDLORD:

 

 

 

CA-SHOREBREEZE LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

By:

EOP Owner GP L.L.C., a Delaware limited liability company, its general partner

 

 

 

 

 

By:

/s/ Kenneth Young

 

 

 

 

 

 

Name:

Kenneth Young

 

 

 

 

 

 

Title:

Vice President - Leasing

 

 

 

 

 

TENANT:

 

 

 

VERSANT CORPORATION, a California corporation

 

 

 

 

By:

/s/ Jerry Wong

 

 

 

 

Name:

Jerry Wong

 

 

 

 

Title:

CFO

 

 

 

 

 

 

 

By:

/s/ Robert Greene

 

 

 

 

Name:

Robert Greene

 

 

 

 

Title:

V.P. Operations

 

6

--------------------------------------------------------------------------------